    8:20-cv-00104-JFB-CRZ Doc # 77 Filed: 02/11/21 Page 1 of 1 - Page ID # 713

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

NATHEN DAY, individually, and on behalf of
all others similarly situated;
                                                               8:20CV104
                     Plaintiff,
       vs.
                                                                 ORDER
NATIONAL CAR CURE LLC, a Florida
limited liability company; MATRIX
FINANCIAL SERVICES, LLC, a Delaware
limited liability company; MATRIX
WARRANTY SOLUTIONS, INC., a Nevada
corporation; and JOHN DOE, an unknown
entity;
                      Defendants.


      This matter is before the Court on Plaintiff’s Stipulation of Voluntary Dismissal of

National Car Cure, LLC, Filing No. 74. Plaintiff Nathen Day asks the Court to dismiss his

claims against Defendant National Car Cure without prejudice. Under Federal Rule of Civil

Procedure 41(a)(2), the Court finds that the Stipulation of Voluntary Dismissal should be

granted, and the above-captioned matter should be dismissed without prejudice as to the

causes of action of Plaintiff Nathen Day against National Car Cure. Accordingly,

IT IS ORDERED:

      1. The Stipulation of Voluntary Dismissal, Filing No. 74, is granted;

      2. All claims against Defendant National Car Cure brought by Plaintiff Nathen Day

          are dismissed, without prejudice;

      3. Defendant National Car Cure, LLC is dismissed from the above-captioned case;

          and

      4. The Clerk will revise the caption accordingly.

      Dated this 11th day of February, 2021.
                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
